MEMORANDUM OPINION
                                         No. 04-10-00699-CR

                                       Charles Daren MIEARS,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 216th Judicial District Court, Kerr County, Texas
                                       Trial Court No. A0690
                           Honorable N. Keith Williams, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 7, 2011

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Charles Daren Miears pled guilty to delivery of more than one but less than four grams of

methamphetamine in a drug free zone and pled true to being a habitual offender in exchange for

the State’s recommendation that adjudication be deferred. Pursuant to the plea agreement, the

trial court deferred adjudication and placed Miears on community supervision for a period of ten

years.     The State later filed a motion to adjudicate guilt, alleging Miears violated various
                                                                                    04-10-00699-CR


conditions of his community supervision. Miears pled true to the allegations. The trial court

adjudicated Miears guilty and sentenced him to forty years in prison.

        Miears’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he raises no arguable points of error and concludes this appeal is frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Miears was provided a copy of the brief and motion to withdraw and was

informed of his right to review the record and file his own brief. He has not done so.

        After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005). We therefore grant the motion to withdraw and affirm the trial court’s

judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.–San Antonio 1997, no pet.);

Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San Antonio 1996, no pet.).

        No substitute counsel will be appointed. Should Miears wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days after either this opinion is rendered or

the last timely motion for rehearing or motion for en banc reconsideration is overruled by this

court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the

clerk of the Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary review

must comply with the requirements of rule 68.4 of the Texas Rules of Appellate Procedure. See

id. R. 68.4.

                                                 Steven C. Hilbig, Justice
DO NOT PUBLISH

                                               -2-